Citation Nr: 1230671	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of the right knee, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active military duty from July 1981, to July 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination.

Remand is required to obtain an adequate examination regarding the Veteran's chondromalacia of the right knee.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Here, a VA examination was conducted in May 2008.  The examiner performed range of motion testing for the Veteran's right knee, showing a flexion of 100 degrees and extension of 5 degrees.  No joint instability was appreciated.  There was no noted discomfort or difficulty with range of motion testing as well as no edema, effusion, deformities, weakness, or fatigue.  The Veteran was positive for mediolateral joint line tenderness.  The examiner stated that additional limitations due to flare-ups could not be determined without resorting to mere speculation.  The examiner also provided range of motion testing regarding the thoracolumbar spine.  Prior to the discussion of both range of motion testings, the examiner stated that "active range of motion in three repetitions limited by difficulty, pain, and coordination."  It is not clear whether this statement refers to range of motion testing for the spine, the right knee, or both. 

In the Veteran's June 2010 Form 9, he stated that his ability to use his right knee for prolonged walking, standing, bending, or squatting is greatly diminished.  He further asserted that after minimal use of his knee, his flexion and extension decreased greatly.  The Veteran contended that the VA examination was brief and did not take into account prolonged use of his knee.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (noting that evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id. at 206.  Because it is not clear if the examiner provided additional range of motion testing for the right knee, there is no way to adequately know the degree, if any, of additional functional loss on repetition.  Further, apart from the legal requirement itself, the Veteran's own lay statements raise the issue of additional functional loss after repetitive use.

As such, the Board finds that a remand is necessary to determine the degree, if any, of any functional loss that occurs during range of motion testing of the right knee. These findings are necessary to adequately rate the Veteran's disabilities in accordance with the DeLuca criteria.

Additionally, in an October 2011 submission, the Veteran's representative notes that the 2008 examiner found no instability, but noted that the Veteran used a knee brace.  The VA examination should discuss this issue.  Also, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his service-connected right knee disability and records of his VA care, dated since December 1995, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, after December 1995.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine current severity of his chondromalacia of the right knee.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  In particular, the examiner must specifically comment on the Veteran's level of functional impairment as per DeLuca, if any, due to his service connected disabilities.  The examiner must also address instability and provide an explanation regarding the Veteran's use of a knee brace.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


